              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    JUDITH MICHAELIAN,

                   Plaintiff,
             v.                            Case No. 17-13321
                                           Hon. Terrence G. Berg
    LAWSUIT FINANCIAL, INC.
    and MARK M. BELLO,

                   Defendants.

       ORDER UNSEALING ECF NO. 65-1 AND DENYING
       PLAINTIFF’S MOTION TO APPOINT A RECEIVER
     Plaintiff Judith Michaelian’s deceased husband, Marshall Mich-

aelian, gave Defendant Mark Bello and his company, Defendant

Lawsuit Financial, approximately $800,000 between 2015 and

2017. Lawsuit Financial is a business that funds plaintiffs’ lawsuits

in exchange for a portion of any eventual recovery.

     After Marshall’s death, Plaintiff sought to get back the money

Marshall had given to Defendants. Unable to obtain adequate in-

formation about the accounting of Marshall’s funds, Plaintiff

brought suit for injunctive relief, breach of contract, accounting,

breach of fiduciary duty, fraudulent misrepresentation, silent

fraud, negligent misrepresentation, innocent misrepresentation, vi-
olation of the Securities and Exchange Act of 1934 and Rule 10b-5,


                                  1
 
violation of the Securities Act of 1933, and violation of the Michigan

Uniform Securities Act.

    Defendants have never disputed that they owe money to Plaintiff

and, in fact, parties are generally in agreement as to the amount

owed, but for some differences concerning the amount of interest.

Plaintiff, however, is concerned that Defendants would be unable

to satisfy a judgment in the amount owed. She therefore requested

that the Court appoint a receiver for Defendant Lawsuit Financial.

ECF No. 50. Prior to Plaintiff’s Motion to Appoint a Receiver, De-

fendants deposited $175,000 with the Court in escrow to be used in
partial satisfaction of any judgment. An additional $91,000 was

added to this amount, for a total of $266,000.

    Plaintiff’s Motion to Appoint a Receiver alleges that proceeds
from settled lawsuits are being used to fund Defendant Bello’s lav-

ish lifestyle. ECF No. 50 PageID.4908. Defendants respond that

Lawsuit Financial is financially viable and argue that appointing a

receiver would be unnecessary and even harmful, since the busi-

ness depends on the experience of its owner, Defendant Bello. ECF

No. 52 PageID.5650.
    The Court has the authority to appoint a receiver pursuant to

Fed. R. Civ. P. 66. “A district court enjoys broad equitable powers

to appoint a receiver over assets disputed in litigation before the



                                  2
 
court. The receiver’s role, and the district court’s purpose in the ap-

pointment, is to safeguard the disputed assets [and] administer the

property as suitable. . .” Liberte Capital Group, LLC v. Capwill, 462

F.3d 543, 551 (6th Cir. 2006).

       With Plaintiff claiming that Defendant Lawsuit Financial was

not viable, and Defendant maintaining the opposite, it is difficult

for the Court to assess whether a Receiver was needed to ensure

that Defendant could meet its obligations. The Court therefore ap-

pointed a Special Master/Examiner to evaluate the financial health

of Lawsuit Financial. In an Order issued October 30, 2018, the
Court appointed BL Consultants, LLC to serve as a Special Mas-

ter/Examiner, carrying out specific duties to which parties stipu-

lated in advance. ECF No. 62.
       The Special Master/Examiner’s Report, ECF No. 65-1, indicates

that Defendant Lawsuit Financial is solvent and can pay its debts.1

The Special Master/Examiner made no specific recommendation as

to the largest possible monthly payment that Defendant Lawsuit

Financial could afford because cash flow for lawsuit funding busi-

nesses is inconsistent, depending on the timing of when cases settle.



                                                            
1The Report states “In addition to maintaining a consistent net worth, LFC
has been able to continue to operate and pay its debts as they came due as a
result of LFC’s ability to maintain a positive net working capital (current as-
sets less current liabilities). . .” ECF No. 65-1 PageID.6294.
                                                               3
 
But the Special Master/Examiner indicated that Defendant’s avail-

able cash flow was sufficient to reasonably assure Plaintiff’s even-

tual recovery. ECF No. 65-1 PageID.6296 (“It is our opinion that

LFC will be able to continue to fund the remaining $534,000 owed

to Michaelian over a 24-36 month time frame. . .”). The fact that

Defendants have escrowed $266,000 with the Court supports this

conclusion.

    The most important group of factors district courts analyze in

determining whether to appoint a receiver is the likelihood that the

asset will be squandered. See, e.g., PNC Bank, Nat. Ass’n v. Goyette
Mechanical Co., Inc., 15 F. Supp. 3d 754, 758 (E.D. Mich. 2014) (list-

ing eight factors to consider, four of which relate in some way to the

likelihood that the asset will exist at the close of litigation); Federal
Nat. Mortgage Ass’n v. Mapletree Investors Ltd. Partnership, No.

10-cv-10381, 2010 WL 1753112, at *3 (E.D. Mich. Apr. 30, 2010)

(“The appointment of a receiver is not a matter of right, but rather

lies in the discretion of the district court and will be exercised only

when necessary to protect the plaintiff’s interest in property which

is the subject of the action.” (citations omitted)). Based on the Re-
port of the Special Master/Examiner and on Defendant’s ability to

escrow $266,000 with the court in a span of four months, the Court

finds that the appointment of a receiver would not be appropriate.
Plaintiff’s Motion to Appoint a Receiver is therefore DENIED.

                                   4
 
     On December 21, the Court disclosed the Report of the Special

Master/Examiner to the parties and filed it on the docket under

seal, giving parties the opportunity to show cause within fourteen

days why the Report should not be unsealed. ECF No. 65. Fourteen

days have elapsed and neither party has objected to the Report be-

ing unsealed. Therefore, the Court directs the Clerk of the Court to

unseal ECF No. 65-1.


      SO ORDERED.



    Dated: January 10, 2019 s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE


                        Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on January
    10, 2019.
                             s/A. Chubb
                             Case Manager

 




                                   5
 
